       Case 4:18-cv-00118-BMM Document 173 Filed 11/25/20 Page 1 of 5



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov

PAUL E. SALAMANCA
Deputy Assistant Attorney General

LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ROSEBUD SIOUX TRIBE, et al.,             CV 18-118-GF-BMM

            Plaintiffs,
 v.                                       DEFENDANTS’ RESPONSE TO
                                          PLAINTIFFS’ MOTION FOR
 DONALD J. TRUMP, et al.,                 CLARIFICATION

            Defendants,
 and

 TC ENERGY CORP., et al.,

            Defendant-Intervenors.
       Case 4:18-cv-00118-BMM Document 173 Filed 11/25/20 Page 2 of 5



      On October 16, 2020, the Court issued an order holding that the 2019 Permit

issued by the President authorized only the 1.2-mile segment of the Keystone XL

Pipeline. See Oct. 16, 2020 Order, ECF No. 167at 3-7. Based in part on that

holding, the Court resolved several of the motions pending before it. Specifically,

the Court denied the motions for a temporary restraining order and for a

preliminary injunction. Id. at 7-12. And for similar reasons, Court resolved the

merits of some of the claims by granting summary judgment to Defendants on

Claims Five and Six (the mineral claims). See id. at 13-14. Plaintiffs now seek

clarification that some of those claims partially survive the Court’s ruling. See

Pls.’ Mot. for Clarification (“Pls.’ Mot.”), ECF No. 168.

      That the motion for clarification should be denied because the only claims

left to be resolved on summary judgment are the constitutional claims. In arguing

that some aspect of the mineral claims survive, Plaintiffs point to language in the

Court’s order stating that “[t]he Court will grant summary judgment in part for

Federal Defendants and TC Energy on those claims.” Oct. 16, 2020 Order at 14

(emphasis added). But the very next sentence states: “What remains of Plaintiffs’

Motion for Summary Judgement is their claim based on the U.S. Constitution.” Id.

The order then goes on to instruct the parties to submit additional arguments

regarding only those constitutional issues (which the parties have done). Id. at 20-

22. Thus, read in context, Defendants understand the Court’s order to mean that


                                          1
       Case 4:18-cv-00118-BMM Document 173 Filed 11/25/20 Page 3 of 5



the mineral claims were resolved in Defendants’ favor, and the only claims left to

be resolved are the constitutional claims.

      Respectfully submitted this 25th day of November, 2020,

                                 MARK STEGER SMITH
                                 Assistant U.S. Attorney
                                 U.S. Attorney’s Office
                                 2601 Second Avenue North, Suite 3200
                                 Billings, MT 59101
                                 Ph: (406) 247-4667; Fax: (406) 657-6058
                                 mark.smith3@usdoj.gov

                                 PAUL E. SALAMANCA
                                 Deputy Assistant Attorney General

                                 /s/ Luther L. Hajek________________
                                 LUTHER L. HAJEK (CO Bar 44303)
                                 United States Department of Justice
                                 Environment and Natural Resources Division
                                 999 18th Street, South Terrace, Suite 370
                                 Denver, CO 80202
                                 Ph: (303) 844-1376; Fax: (303) 844-1350
                                 luke.hajek@usdoj.gov

                                 Attorneys for Federal Defendants




                                             2
       Case 4:18-cv-00118-BMM Document 173 Filed 11/25/20 Page 4 of 5



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), the foregoing brief is proportionately

spaced, has a typeface of 14 points, and contains 281 words, excluding the tables,

caption, signature, certificate of compliance, and certificate of service.


                                 /s/ Luther L. Hajek
                                 LUTHER L. HAJEK
                                 U.S. Department of Justice




                                           3
       Case 4:18-cv-00118-BMM Document 173 Filed 11/25/20 Page 5 of 5



                         CERTIFICATE OF SERVICE

      I hereby certify that on November 25, 2020, a copy of the foregoing

Defendants’ Response to Plaintiffs’ Motion for Clarification was served on all

counsel of record via the Court’s CM/ECF system.


                                /s/ Luther L. Hajek
                                LUTHER L. HAJEK
                                U.S. Department of Justice




                                         4
